Case 1:17-cv-00203-PLM-RSK ECF No. 146, PageID.2410 Filed 08/19/20 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION


  DANIEL VANDERKODDE, et al.,

          Plaintiffs,
                                                        Case No. 1:17-cv-203
  v.
                                                        HONORABLE PAUL L. MALONEY
  MARY JANE M. ELLIOTT, P.C., et al.,

          Defendants.
  ____________________________/


       ORDER DENYING MOTION FOR ENTRY OF A CASE MANAGEMENT ORDER

         Pending before the Court is Plaintiffs' motion for entry of a case management order (ECF

 No. 143). The Court will deny the motion. As Plaintiffs note in the motion, this case was remanded

 from the Sixth Circuit Court of Appeals in April 2020. A review of the court records reflects

 Defendant Mary Jane M. Elliott, P.C. filed a motion to dismiss pursuant to Fed. R. Civ. P. 12(c)

 the day following issuance of the Mandate. The Court will resolve the pending Rule 12 motion

 prior to the establishment of further deadlines for this case. Therefore,

         IT IS HEREBY ORDERED that the motion for entry of a case management order (ECF

 No. 143) is DENIED.


 Dated: August 19, 2020                                        /s/ Paul L. Maloney
                                                              Paul L. Maloney
                                                              United States District Judge
